Per Curiam.

Wc are clearly of opinion, that tire act of 1784, has altered the law with i-espectto those kind of securities, given for old debts, previous to the year 1782, and made them only recoverable, as the old debts would have been. This law does not restrain their negotiability, but merely prevents their recovery, otherwise than by instal-*26ments. There is no doubt but that the plaintiff has been deceived, by the passing of the note to him by the defendant as a cash note. We do not say intentionally. But under these circumstances, it would be unjust to refuse him the benefit of his verdict. It would be permitting the defendant to take advantage of his own wrong. Therefore, Let the rule be discharged. All the judges present, at the adjourned court.
N. B.
Before the establishment of a court of appeals by the new constitution of South-Car olma, the judges were au-thorised, under an old act of assembly for the amendment of the law, after the jury trials were finished, to adjourn the courts not less than ten, nor more than twenty days, for the purpose of hearing and determining motions for new trials, and in arrest of judgment, &c. wherefore these sittings of the judges, for the purpose of hearing and determining law points, were called the adjourned courts.